Fourth Court of Appeals
                                 San Antonio, Texas
                                      October 5, 2020

                                    No. 04-20-00401-CV

              MESHBESHER & SPENCE, LTD. and Konstandinos Nicklow,
                               Appellants

                                             v.

                           TODD MARQUARDT LAW FIRM,
                                    Appellee

                 From the 166th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2018-CI-24208
                         Honorable Laura Salinas, Judge Presiding


                                      ORDER

       Appellee Shumway Van’s brief was originally due October 5, 2020. On October 2, 2020,
Shumway Van filed a motion requesting an additional extension of time to file the brief until
October 12, 2020, for a total extension of seven days. After consideration, we GRANT the
motion and ORDER appellee Shumway Van to file its brief by October 12, 2020.



                                                  _________________________________
                                                  Beth Watkins, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of October, 2020.



                                                  ___________________________________
                                                  MICHAEL A. CRUZ, Clerk of Court